UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7039


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DE’JUAN ANDERKO WATKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:02-cr-00106-F-1)


Submitted:   September 28, 2010           Decided:   October 6, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


De’Juan Anderko Watkins, Appellant Pro Se.   Michael Gordon
James, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              De’Juan Anderko Watkins appeals the district court’s

order denying his motion for a writ of audita querela.               We have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.                United

States   v.    Watkins,   No.   7:02-cr-00106-F-1      (E.D.N.C.    July   12,

2010).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the    court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2